UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Semiannual Report to Shareholders Central Cash Management Fund Contents 3 Portfolio Summary 4 Investment Portfolio 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 17 Information About Your Fund's Expenses 19 Other Information 20 Advisory Agreement Board Considerations and Fee Evaluation 25 Account Management Resources 26 Privacy Statement This report must be preceded or accompanied by an offering circular. To obtain the fund's private offering memorandum, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The offering circular contains this and other important information about the fund. Please read the fund's private offering memorandum carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the fund's private offering memorandum for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of September 30, 2013 (Unaudited) Principal Amount ($) Value ($) Government & Agency Obligations 39.4% U.S. Government Sponsored Agencies 35.3% Federal Farm Credit Bank: 0.13%*, 2/2/2015 0.132%*, 2/6/2014 0.149%*, 10/27/2014 0.16%*, 11/26/2014 0.19%, 12/13/2013 Federal Home Loan Bank: 0.02%**, 12/9/2013 0.05%**, 1/9/2014 0.1%, 11/20/2013 0.109%*, 4/22/2014 0.109%*, 4/25/2014 0.125%, 3/27/2014 0.125%, 6/18/2014 0.13%, 3/19/2014 0.14%*, 11/8/2013 0.14%*, 11/15/2013 0.14%, 5/22/2014 0.15%, 10/15/2013 0.16%, 12/19/2013 0.165%*, 11/4/2013 0.17%, 3/25/2014 0.17%, 8/1/2014 0.17%, 9/5/2014 0.18%, 3/7/2014 0.28%, 11/14/2013 0.5%, 12/13/2013 0.875%, 12/27/2013 2.375%, 3/14/2014 Federal Home Loan Mortgage Corp.: 0.079%**, 1/8/2014 0.08%**, 4/24/2014 0.09%**, 3/26/2014 0.09%**, 5/13/2014 0.099%**, 12/17/2013 0.099%**, 2/20/2014 0.108%**, 11/19/2013 0.109%**, 1/22/2014 0.109%**, 1/23/2014 0.11%**, 3/19/2014 0.119%**, 3/12/2014 0.129%**, 3/25/2014 0.139%**, 4/22/2014 0.163%**, 7/7/2014 1.375%, 2/25/2014 4.5%, 4/2/2014 Federal National Mortgage Association: 0.079%**, 1/2/2014 0.1%**, 6/2/2014 0.119%**, 2/24/2014 0.13%**, 10/1/2013 0.139%**, 6/2/2014 1.25%, 2/27/2014 2.75%, 3/13/2014 U.S. Treasury Obligations 4.1% U.S. Treasury Notes: 0.5%, 11/15/2013 0.75%, 12/15/2013 1.0%, 1/15/2014 4.0%, 2/15/2014 Total Government & Agency Obligations (Cost $651,115,441) Repurchase Agreements 60.6% Barclays Capital, 0.06%, dated 9/30/2013, to be repurchased at $130,000,217 on 10/1/2013 (a) BNP Paribas, 0.06%, dated 9/30/2013, to be repurchased at $146,000,243 on 10/1/2013 (b) Citigroup Global Markets, Inc., 0.05%, dated 9/30/2013, to be repurchased at $126,000,175 on 10/1/2013 (c) Citigroup Global Markets, Inc., 0.06%, dated 9/25/2013, to be repurchased at $85,000,992 on 10/2/2013 (d) HSBC Securities, Inc., 0.05%, dated 9/30/2013, to be repurchased at $130,000,181 on 10/1/2013 (e) HSBC Securities, Inc., 0.08%, dated 9/30/2013, to be repurchased at $86,000,191 on 10/1/2013 (f) Merrill Lynch & Co., Inc., 0.03%, dated 9/30/2013, to be repurchased at $99,372,902 on 10/1/2013 (g) Merrill Lynch & Co., Inc., 0.04%, dated 9/30/2013, to be repurchased at $56,000,062 on 10/1/2013 (h) The Goldman Sachs & Co., 0.07%, dated 9/30/2013, to be repurchased at $60,000,117 on 10/1/2013 (i) The Toronto-Dominion Bank, 0.05%, dated 9/25/2013, to be repurchased at $85,000,826 on 10/2/2013 (j) Total Repurchase Agreements (Cost $1,003,372,819) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,654,488,260)† Other Assets and Liabilities, Net Net Assets † The cost for federal income tax purposes was $1,654,488,260. * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2013. ** Annualized yield at time of purchase; not a coupon rate. (a) Collateralized by $132,849,200 U.S. Treasury Note, 0.375%, maturing on 3/15/2016 with a value of $132,600,026. (b) Collateralized by $148,879,000 Federal Farm Credit Bank, with the various coupon rates from 0.192-0.197%, with various maturity dates of 5/5/2016-6/14/2016 with a value of $148,920,422. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bond 11/15/2024 U.S. Treasury Inflation-Indexed Notes 0.375-2.375 1/15/2017- 7/15/2023 U.S. Treasury Note 12/31/2014 U.S. Treasury STRIPS Zero Coupon 8/15/2024- 8/15/2043 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 12/1/2038 Federal Home Loan Mortgage Corp. — Interest Only 3.0-6.0 7/15/2032- 12/15/2041 Federal National Mortgage Association 2.456-4.5 2/1/2042 Federal National Mortgage Association — Interest Only 3.5-5.0 2/25/2042- 1/25/2043 Government National Mortgage Association 4.0-5.0 1/15/2040- 11/20/2042 Total Collateral Value (e) Collateralized by $134,210,000 U.S. Treasury Note, 0.875%, maturing on 1/31/2018 with a value of $132,600,877. (f) Collateralized by $82,400,739 Federal Farm Credit Bank, with the various coupon rates from 3.5-5.0%, with various maturity dates of 8/20/2040-3/20/2043 with a value of $87,720,318. (g) Collateralized by $101,183,700 U.S. Treasury Note, 0.875%, maturing on 2/28/2017 with a value of $101,360,280. (h) Collateralized by $58,248,800 U.S. Treasury Note, 0.75%, maturing on 2/28/2018 with a value of $57,120,028. (i) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 2.08-4.5 2/1/2041- 10/1/2042 Federal National Mortgage Association — Interest Only 6/25/2031 Total Collateral Value (j) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bills Zero Coupon 1/2/2014- 3/6/2014 U.S. Treasury Notes 0.5-3.125 2/28/2014- 11/15/2020 Total Collateral Value Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (k) $
